At the May term, 1918, of 1he Superior Court for Cumberland County, Thomas Mulkern was tried before a jury and convicted of the crime of rape. The case comes to this court on exceptions to rulings of the Judge of *478the Superior Court in refusing to order a verdict for the respondent and in declining to grant a motion in arrest of -judgment. The respondent also appealed to this court as permitted by R. S., Chap. 136, Sec. 28
Carroll L. Beedy, and Clement F. Robinson, for the State. Henry C. Sullivan, for defendant.
It is conceded that there is no ground for sustaining the motion in arrest. The only question in issue before us is as to whether the evidence justifies the verdict. Marion I. McDonald told the story of the criminal assault upon her, as set forth in the indictment. Her testimony was corroborated, naturally not by direct testimony but by significant circumstances. There were also some circumstances shown that were relied upon as corroborating the defendant’s denial.
The jury saw the witnesses, heard their testimony, and found the respondent guilty. The Judge of the Superior Court, who also had the opportunity of seeing and hearing the witnesses, refused to grant a new trial.
A careful reading of the evidence in the case does not show to our satisfaction that the verdict was unjustified. Exceptions overruled. Appeal dismissed. Judgment for the State.